opportunity to make a statement during his interview and he declined,
                    insisting on the presence of counsel. However, Ligon was not entitled to
                    the assistance of counsel during the presentence interview. See Baumann
                    v. United States, 692 F.2d 565, 578 (9th Cir. 1982) (holding that the
                    presentence interview in a noncapital case was not a critical stage of the
                    proceedings necessitating the assistance of counsel). But see United States
                    v. Herrera Figueroa, 918 F.2d 1430, 1431, 1433 (9th Cir. 1990) (applying
                              -




                    its supervisory power, the court held that the probation officer must honor
                    a request by a defendant that counsel be present at the interview).
                    Further, the district court provided Ligon the opportunity to bring
                    relevant information to its attention at the sentencing hearing. Although
                    the PSI did not contain the information that Ligon wanted it to contain, he
                    did not demonstrate that it contained impalpable or highly suspect
                    evidence. See Stockmeier v. State, Bd. of Parole Comm'rs, 127 Nev. ,
                       , 255 P.3d 209, 213 (2011) ("[T]he PSI must not include information
                    based on 'impalpable or highly suspect evidence." (quoting Goodson v.
                    State, 98 Nev. 493, 495-96, 654 P.2d 1006, 1007 (1982))). As to his
                    assertion regarding the allegation of gang affiliation, the record does not
                    indicate that the district court based its sentencing decision on this
                    allegation. See Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976)
                    (noting that this court will refrain from interfering with a sentence "[s]
                    long as the record does not demonstrate prejudice resulting from
                    consideration of information or accusations founded on facts supported




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    sera
                 only by impalpable or highly suspect evidence"). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                               ,




                                                   Hardesty



                                                   Douglas




                 cc: Hon. Jerome T. Tao, District Judge
                      Legal Resource Group
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                     3
10) 1947A cein